 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL REA,                                      No. 2:13-cr-00397-JAM-CKD
12                       Petitioner,
13            v.                                        ORDER
14    UNITED STATES OF AMERICA,
15                       Respondents.
16

17           Petitioner, a federal prisoner at USP Marion, has filed a document styled “Motion to

18   Correct Sentence and Motion to File Pro Se,” seeking permission to file pro se until he has

19   counsel and a payment plan for any fees required by his filing. No other pleadings have been

20   filed by the petitioner. In order to commence an action, petitioner must file a petition for writ of

21   habeas corpus as required by Rule 3 of the Rules Governing Section 2255 cases, and petitioner

22   must either pay the required filing fee or file an application requesting leave to proceed in forma

23   pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or

24   denying relief until an action has been properly commenced. Therefore, petitioner’s motion will

25   be denied without prejudice. Petitioner will be provided the opportunity to file his petition, and to

26   submit an application requesting leave to proceed in forma pauperis or to submit the appropriate

27   filing fee.

28           In accordance with the above, IT IS HEREBY ORDERED that:
                                                        1
 1          1. Petitioner’s “Motion to Correct Sentence and Motion to File Pro Se” is denied without
 2   prejudice;
 3          2. Petitioner is granted thirty days from the date of service of this order to file a petition
 4   that complies with the requirements of the Rules Governing Section 2255 Cases, the Federal
 5   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket
 6   number assigned this case; petitioner must file an original and two copies of the petition.
 7   Petitioner’s failure to comply with this order will result in a recommendation that this matter be
 8   dismissed; and
 9          3. The Clerk of the Court is directed to send petitioner the court’s form for filing a
10   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.
11          4. All future habeas filings from petitioner are referred to the Magistrate Judge pursuant
12   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(17), (21).
13

14   June 26, 2019                                          /s/ John A. Mendez__________________
15                                                          United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
